          Case 2:20-cv-00018-JDP Document 20 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       RANDALL ZACKERY,                                  No. 2:20-cv-0018-JDP (PC)
11                          Plaintiff,
12              v.                                         ORDER GRANTING PLAINTIFF’S MOTION
                                                           FOR EXTENSION OF TIME AND COPIES
13       LAURA ELDRIDGE, et al.,
                                                           ECF No. 19
14                          Defendants.
15

16             Plaintiff has filed a motion for extension of time to file a third amended complaint.

17   Plaintiff also seeks clarification on the procedural history of his case and requests a free copy of

18   his original complaint. ECF No. 19.1

19             Plaintiff filed his original complaint on January 2, 2020, ECF No. 1, and on April 14,

20   2020 the court found that he had not stated a claim and granted him leave to amend, ECF No. 7.

21   On April 24, 2020, plaintiff filed his first amended complaint, ECF No. 10, and on May 13, 2020

22   the court again found that he had not stated a claim but granted leave to amend, ECF No. 11. On

23   August 16, 2020, plaintiff filed his second amended complaint, ECF No. 16, and on September

24   29, 2020, the court once again found that he had not stated a claim but granted leave to amend.

25   Plaintiff now seeks an extension of time to file a third amended complaint, and for good cause

26   shown it will be granted.

27

28   1
         Plaintiff should file multiple requests as separate motions to ensure that each is addressed.
        Case 2:20-cv-00018-JDP Document 20 Filed 11/13/20 Page 2 of 2


 1            To the extent that plaintiff seeks clarification on the procedural history of his case, that

 2   request is also granted, and the court has provided it in this order. Plaintiff also seeks a copy of

 3   his original complaint. This request will be granted, but with the caution that plaintiff’s original

 4   complaint did not state a claim and no other free copies will be provided in this case.

 5   Accordingly, it is hereby ordered that:

 6            1. Plaintiff’s motion for an extension of time, clarification, and a copy of his complaint,

 7   ECF No. 19, is granted.

 8            2. Plaintiff shall file a third amended complaint on or before January 31, 2021.

 9            3. The clerk’s office is directed to send plaintiff a copy of his original complaint,

10   ECF No. 1.

11
     IT IS SO ORDERED.
12

13
     Dated:      November 13, 2020
14                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
